Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
Rejoinder—election of species
With respect to the election of species, applicants indicate that the elected species was 9A9, which encompasses VH of SEQ ID NO. 17 or 18 and VL of SEQ ID NO. 19 and CDRs SEQ ID NO. 20-25.  It is noted that in the election dated 9/17/2020 applicant specifically elected SEQ ID NO. 18-25 and there is no mention of 9A9 and what sequences it encompasses.  However, in order to advance prosecution, the Examiner has rejoined SEQ ID NO. 17, and thus, the election species requirement with respect to the VH, VL and CDRs of 9A9 (i.e. SEQ ID NO. 17-25) is withdrawn.  Thus, SEQ ID NO. 17-25 have been fully examined.

Rejoinder—groups
Claims 1-3, 5-11, 15-20, 22 and 26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
 In addition, in order to advance prosecution, the Examiner has also rejoined claim 23 (Group II).  
the restriction requirement (with respect to the Groups) as set forth in the Office action mailed on 7/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1-3, 5-11, 15-20, 22-23 and 26-27 have been fully examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed, because the prior art neither teaches nor suggests the combinations of CDRs as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643